Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0281422 by Kessler and further in view of U.S. Publication 2020/0353369 by Esselstrom.
Regarding claim 1, Kessler discloses a game controller for a mobile device (abstract), the game controller comprising: a first handle comprising a user-accessible, first hardware interface configured to accept touch inputs (12; and inputs); a second handle comprising a user-accessible, second hardware interface configured to accept touch inputs (14 and inputs); a bridge coupling the first handle to the second handle (fig. 8-12; see the extension mechanism 82).
Kessler is silent regarding a magnetic connector configured to magnetically retain a mobile device to the game controller. This feature is taught by Esselstrom at paragraphs 26-30.  Because the references are from a similar art and concerned with a similar problem, i.e. tablet interface connections for input device, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kessler with the magnetic connection in Esselstrom so as to allow for a more secure connection to the controller attachment that would maintain a secure connection to the device even if the bridge clamp is removed, e.g. when the clamp is opened to remove the device.
Regarding claim 2, Kessler discloses the game controller of claim 1, further configured for each of the first handle and the second handle to translate in a retraction direction toward the magnetic connector and also to translate in an extension direction away from the magnetic connector (para. 83-86).
Regarding claim 3, Kessler discloses the game controller of claim 2, in which the bridge is further configured such that the first handle and the second handle are substantially equidistant from the magnetic connector when the first handle and the second handle are translating in the extension direction (fig. 8-12; para. 83-86 see the position of the bridge portion).
Regarding claim 4, Kessler discloses the game controller of claim 2, in which the bridge is further configured such that the first handle and the second handle are substantially equidistant from the magnetic connector when the first handle and the second handle are translating in the retraction direction (fig. 8-12; para. 83-86 see the position of the bridge portion).
Regarding claim 5, Kessler discloses the game controller of claim 2, in which the bridge is configured so that the first handle and the second handle contact the mobile device, when the mobile device is magnetically retained to the game controller, as the first handle and the second handle translate in the retraction direction (fig. 11 – see the position of the tablet 70).
Regarding claim 6, Kessler discloses the game controller of claim 1, in which the magnetic connector includes a wireless data connector (para. 78-80 – see the wireless connection).
Regarding claim 9, this claim is rejected as discussed above regarding claim 1.
Regarding claim 10, this claim is rejected as discussed above regarding claims 3 and 4.
Regarding claim 11, this claim is rejected as discussed above regarding claim 6.
Regarding claim 14, this claim is rejected as discussed above regarding claim 1.
Regarding claim 15, this claim is rejected as discussed above regarding claim 6.
Claim(s) 7, 8, 12, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/0281422 by Kessler and U.S. Publication 2020/0353369 by Esselstrom and further in view of U.S. Publication 2021/0104907 by Chen.
Regarding claims 7, 12 and 16, Kessler and Esselstrom are silent regarding the magnetic connector includes a wireless charger. Chen teaches the use of a magnetic wireless charger at para. 35. Because the references are from a similar art and concerned with a similar problem, i.e. tablet controller accessories, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kessler with Chen’s magnetic wireless charger in order to allow for extended play with a mobile device as taught by Chen at para. 1-12.
Regarding claims 8, 13 and 17, Kessler discloses the magnetic connector with a wireless data connector (para. 78-80 – see the wireless connection). Kessler and Esselstrom are silent wherein the magnetic connector includes a wireless charger. Chen teaches the use of a magnetic wireless charger at para. 35. Because the references are from a similar art and concerned with a similar problem, i.e. tablet controller accessories, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Kessler with Chen’s magnetic wireless charger in order to allow for extended play with a mobile device as taught by Chen at para. 1-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/              Examiner, Art Unit 3715